PER CURIAM.
Because of an apparent conflict between the decision in the instant case and certain prior decisions of this Court, we granted a writ of certiorari and have heard the cause on both jurisdiction and merits.
 Initially, we were concerned that a jurisdictional conflict of decisions was present. However, after oral argument and a thorough consideration of the record and briefs, we have concluded that there is no jurisdictional foundation for further action by this Court. The decision of the District Court of Appeal reveals that, within the limits of its authority, that court differed with the chancellor regarding a problem involving the exercise of a sound judicial discretion. Our jurisdiction will not be determined merely on a basis of whether our view on the merits is in accord or in disagreement with the view of the District Court of Appeal. In order to proceed to the merits we must find a direct conflict between the instant decision and a prior decision of this Court or another District Court of Appeal. Nielsen v. City of Sarasota, Fla., 117 So.2d 731. We find no such conflict to be present in the case before us.
We conclude that the writ was improvidently issued and it is, therefore, discharged.
It is so ordered.
THORNAL, Acting C. J., and O’CON-NELL, CALDWELL, ERVIN and HOB-SON (Ret.), JJ., concur.